Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 3, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141505                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  STACEY R. COLEMAN,                                                                                  Alton Thomas Davis,
            Plaintiff-Appellant,                                                                                         Justices

  v                                                                 SC: 141505
                                                                    COA: 288878
                                                                    Oakland CC: 2008-088486-NO
  APPLEBEE’S OF MICHIGAN, INC.,
           Defendant-Appellee,
  and

  ROSS PROPERTIES, INC.,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 29, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        KELLY, C.J., and HATHAWAY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 3, 2010                    _________________________________________
           1124                                                                Clerk